        Case 1:20-cv-03817-GBD-KNF Document 34 Filed 03/16/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
YERSIKA M GUTIERREZ DE MUNOZ,                                    :
individually and on behalf of others similarly
situated,                                                        :

                                    Plaintiff,                  :

                  - against -                                   :            ORDER

2501 WEBSTER RESTAURANT CORP.                                   :    20-CV-3817 (GBD)(KNF)
(D/B/A PARRILLA LATINA), PARRILLA
LATINA RESTAURANT INC. (D/B/A                                   :
PARRILLA LATINA), YVETTE
IZAGUIRRE, MICHELLE IZAGUIRRE, and                              :
ORLENY ROMERO,
                                                                 :
                                      Defendants.
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held with counsel to the respective parties on March 16, 2021.

As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.       all discovery, of whatever nature, be initiated so as to be completed on or before

                  August 23, 2021;

         2.       the last date on which to amend pleadings will be May 3, 2021;

         3.       the last date on which to join additional parties will be May 3, 2021;

         4.       a telephonic status conference will be held with the parties on July 6, 2021, at

                  10:00 a.m. The parties shall use dial in number (888) 557-8511 and enter access code

                  4862532;

         5.       any dispositive motion shall be served and filed on or before September 23, 2021.

                  The response to any such motion and any reply will be made in accordance with

                  Local Civil Rule 6.1 of this court;

         6.       if no dispositive motion is made, the parties shall submit their joint pretrial order to
     Case 1:20-cv-03817-GBD-KNF Document 34 Filed 03/16/21 Page 2 of 2



             the court on or before September 23, 2021. That document must conform to the

             requirements for such an order that are found in the Individual Rules of Practice of

             the assigned district judge; and

      7.     if the parties determine that a settlement conference convened by the Court would be

             of utility, they must advise the Court, in a joint writing, and propose three (3) dates

             on which all parties are available to participate in the settlement conference..

Dated: New York, New York                             SO ORDERED:
       March 16, 2021




                                                -2-
